DETAILED ACTION
This is a first action on the merits.  Claims 1-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 1/25/2021 has been received and considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
the ring, an intermediate part slidably mounted on the outer part of the ring, or the sun of one of the epicyclic gear trains is movable, preferably parallel to the first and second axes, between at least a first position and a second position (claim 10); 
the ring, an intermediate part slidably mounted on the outer part of the ring, or the sun of one of the epicyclic gear trains is movable, preferably parallel to the first and second axes, between at least one position and a neutral position (claim 11); 
the ring of the second epicyclic gear train - or an intermediate part slidably mounted on the outer part of the ring - is movable relative to the casing, parallel to the first and second axes, between the first position and the second position (claim 16); 
the ring of the second epicyclic gear train - or an intermediate part slidably mounted on the outer part of the ring - is movable relative to the casing, parallel to the first and second axes, between at least one of a first position and a second position, and a neutral position (claim 17); and 
the connection between one wheel and one powertrain module is made by means of a connection device including a driveshaft, at least one joint, at least one lower arm articulated at both ends and preferably at least one upper arm articulated at both ends (claim 20).  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 17 are objected to because of the following informalities:    
in claims 1 and 17, multiple colons are used in a single sentence, and it is unclear which semicolons apply to which colons.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 6-17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 3, 10, 11, 15, 19, and 20, the limitation "preferably" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 3, lines 7-8, the limitation “the casings are rotationally offset the one relative to the other around said second axes” renders the claim indefinite because it does not appear to be in proper idiomatic English, and it is unclear what is being recited.
Regarding claim 6, line 3, claim 7, lines 2-3, the limitation "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 7, line 2, the limitation “at least one additional motor” renders the claim indefinite because it appears to be a double inclusion of the additional motor previously recited (claim 6).
Regarding claim 7, line 2, the limitation “at least one gear system” renders the claim indefinite because it appears to be a double inclusion of the gear system previously recited (claim 6).
Regarding claim 7, line 3, the limitation “an epicyclic gear train” renders the claim indefinite because it appears to be a double inclusion of the epicyclic gear train previously recited (claim 6).
Regarding claim 8, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instances:
Regarding claim 9, line 4, the limitation “a first epicyclic gear train” renders the claim indefinite because it appears to be a double inclusion of one of the two epicyclic gear trains previously recited.
Regarding claim 9, line 7, the limitation “a second epicyclic gear train” renders the claim indefinite because it appears to be a double inclusion of one of the two epicyclic gear trains previously recited.
Regarding claim 9, lines 4-5, the limitation “a component forming a first input component” renders the claim indefinite because it appears to be a double inclusion of a component of one of the two epicyclic gear trains previously recited.
Regarding claim 9, lines 5-6, the limitation “a component forming a first output component” renders the claim indefinite because it appears to be a double inclusion of a component of one of the two epicyclic gear trains previously recited.
Regarding claim 9, lines 7-8, the limitation “a component forming a second input component” renders the claim indefinite because it appears to be a double inclusion of a component of one of the two epicyclic gear trains previously recited.
Regarding claim 9, line 9, the limitation “a component forming a second output component” renders the claim indefinite because it appears to be a double inclusion of a component of one of the two epicyclic gear trains previously recited.
Regarding claim 19, lines 3-4, the limitation “one powertrain module” renders the claim indefinite because it appears to be a double inclusion of the at least one powertrain module previously recited (claim 18).
Regarding claim 19, line 4, the limitation “a first drive shaft” renders the claim indefinite because it appears to be a double inclusion of the drive shaft previously recited (claim 18).
Regarding claim 19, line 5, the limitation “a first wheel” renders the claim indefinite because it appears to be a double inclusion of one of the right and left wheels previously recited (claim 18).
Regarding claim 19, line 7, the limitation “a second drive shaft” renders the claim indefinite because it is unclear if it is a double inclusion of the drive shaft previously recited (claim 18).
Regarding claim 19, line 8, the limitation “a second wheel” renders the claim indefinite because it appears to be a double inclusion of one of the right and left wheels previously recited (claim 18).
Regarding claim 20, lines 1-2, the limitation “the connection between one wheel and one powertrain module” renders the claim indefinite because it lacks antecedent basis, and it is unclear which connection is being referenced.
Regarding claim 20, line 3, the limitation “a driveshaft” renders the claim indefinite because it appears to be a double inclusion of the drive shaft previously recited (claim 18).
Regarding claim 20, line 5, the limitation “two powertrain modules” renders the claim indefinite because one of the powertrain modules appears to be a double inclusion of the at least one powertrain module previously recited (claim 18).
Regarding claim 20, line 5, the limitation “a first wheel” renders the claim indefinite because it appears to be a double inclusion of one of the right and left wheels previously recited (claim 18).
Regarding claim 20, lines 5-6, the limitation “a first powertrain module” renders the claim indefinite because it appears to be a double inclusion of the at least one powertrain module previously recited (claim 18) and/or one of the two powertrain modules previously recited.
Regarding claim 20, line 6, the limitation “a first connection device” renders the claim indefinite because it is unclear if it is a double inclusion of the connection between on wheel and one powertrain previously recited.
Regarding claim 20, line 7, the limitation “a second wheel” renders the claim indefinite because it appears to be a double inclusion of one of the right and left wheels previously recited (claim 18).
Regarding claim 20, line 8, the limitation “a second powertrain module” renders the claim indefinite because it appears to be a double inclusion of the at least one powertrain module previously recited (claim 18) and/or one of the two powertrain modules previously recited.
Regarding claim 20, line 8, the limitation “a second connection device” renders the claim indefinite because it is unclear if it is a double inclusion of the connection between on wheel and one powertrain previously recited.
Claims 7, 8, and 10-17 are also rejected as being dependent upon a rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    
Regarding claim 4, the limitation “the connecting means are configured for engaging the connecting means of an identical powertrain module” do not further limit the claim on which it depends, since claim 1 recites “connecting means for cooperating with the connecting means of an identical powertrain module”.  “Cooperating with” is not interpreted in the scope of these claims to be different from “engaging”.  If applicant intended for these two phrases to have different scope in the claims, the specification should make that clear.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knoblauch et al., U.S. Patent Application Publication 2012/0258831.
Regarding claim 1, Knoblauch et al. discloses a powertrain module comprising: 
- a powertrain system for driving at least one wheel of a vehicle, the powertrain system comprising: 
- a motor having an output shaft (e.g., 40, fig. 2); 
- and a transmission system between the motor and a drive shaft connected to said wheel (e.g., 56, fig. 2); 
- and a casing which houses the transmission system (e.g., 44, fig. 2); 
characterized in that the powertrain module comprises connecting means for cooperating with the connecting means of an identical powertrain module arranged in a facing relationship with said powertrain module, for mechanically connecting said two powertrain modules (e.g., 90, fig. 2).  
Regarding claim 2, Knoblauch et al. discloses the connecting means are provided on the casing of the powertrain module and are configured for mechanically connecting the casing of said powertrain module and the casing of an identical powertrain module arranged in a facing relationship with said powertrain module (e.g., see fig. 2).
Regarding claim 4, Knoblauch et al. discloses the connecting means are configured for engaging the connecting means of an identical powertrain module (e.g., see fig. 2).  
Regarding claim 5, Knoblauch et al. discloses the connecting means comprise a dog clutch connection (e.g., flange connection 90 is positive locking, fig. 2).  
Regarding claims 18 and 21, Knoblauch et al. discloses a driven wheel system for a vehicle, comprising at least one left wheel and one right wheel, each wheel being connected to a drive shaft, characterized in that it further comprises at least one powertrain module according to claim 1 (e.g., see fig. 2).  
Regarding claim 19, as best understood, Knoblauch et al. discloses the driven wheel system forming an axle and comprising: 
- a first axle housing secured to one side of the casing of one powertrain module, preferably opposite the motor, and receiving a first drive shaft connected between a first wheel of the driven wheel system and the powertrain system of said powertrain module; 
- a second axle housing receiving a second drive shaft, said second drive shaft being connected between a second wheel of the driven wheel system and the powertrain system of another powertrain module, the second axle housing being secured to the casing of said other powertrain module (e.g., see fig. 2); 
wherein said two powertrain modules are arranged in a facing relationship and are connected via their respective connecting means (e.g., see fig. 2).  
Regarding claim 20, Knoblauch et al. discloses  the connection between one wheel and one powertrain module is made by means of a connection device including a driveshaft, at least one joint, at least one lower arm articulated at both ends and preferably at least one upper arm articulated at both ends, wherein the driven wheel system comprises two powertrain modules, a first wheel being connected to a first powertrain module by means of a first connection device, and a second wheel being connected to a second powertrain module by means of a second connection device, wherein said two powertrain modules are arranged in a facing relationship and are connected via their respective connecting means (e.g., see fig. 2).  

Claims 1-4, 18, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isono et al., U.S. Patent Application Publication 2017/0313181.
Regarding claim 1, Isono et al. discloses a powertrain module comprising: 
- a powertrain system for driving at least one wheel of a vehicle, the powertrain system comprising: 
- a motor having an output shaft (e.g., 2a, fig. 3); 
- and a transmission system between the motor and a drive shaft connected to said wheel (e.g., Ra, fig. 3); 
- and a casing which houses the transmission system (e.g., 20, fig. 3); 
characterized in that the powertrain module comprises connecting means for cooperating with the connecting means of an identical powertrain module arranged in a facing relationship with said powertrain module, for mechanically connecting said two powertrain modules (e.g., engaged connection between right and left housings 20, fig. 3).  
Regarding claim 2, Isono et al. discloses the connecting means are provided on the casing of the powertrain module and are configured for mechanically connecting the casing of said powertrain module and the casing of an identical powertrain module arranged in a facing relationship with said powertrain module (e.g., see fig. 3).
Regarding claim 3, as best understood, Isono et al. discloses the transmission system has a first axis associated with the motor output shaft and a second axis configured to be associated to the drive shaft, the axes preferably being parallel (e.g., see fig. 3), and in that the connecting means are configured to cooperate with the connecting means of an identical powertrain module, such that said powertrain modules are arranged with their second axes substantially coincident, and such that the casings are rotationally offset the one relative to the other around said second axes (e.g., see fig. 3).  
Regarding claim 4, Isono et al. discloses the connecting means are configured for engaging the connecting means of an identical powertrain module (e.g., see fig. 3).  
Regarding claim 18 and 21, Isono et al. discloses a driven wheel system for a vehicle, comprising at least one left wheel and one right wheel, each wheel being connected to a drive shaft, characterized in that it further comprises at least one powertrain module according to claim 1 (e.g., see fig. 3).  
Regarding claim 19, Isono et al. discloses the driven wheel system forming an axle and comprising: 
- a first axle housing secured to one side of the casing of one powertrain module, preferably opposite the motor, and receiving a first drive shaft connected between a first wheel of the driven wheel system and the powertrain system of said powertrain module; 
- a second axle housing receiving a second drive shaft, said second drive shaft being connected between a second wheel of the driven wheel system and the powertrain system of another powertrain module, the second axle housing being secured to the casing of said other powertrain module; 
wherein said two powertrain modules are arranged in a facing relationship and are connected via their respective connecting means (e.g., see fig. 3).  

Allowable Subject Matter
Claims 6-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713. The examiner can normally be reached Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin D Bishop/Primary Examiner, Art Unit 3619